Citation Nr: 9913258	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to June 
1945.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the appellant's claims for 
entitlement to DIC under 38 U.S.C.A. § 1151 and for 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran's death certificate lists urosepsis as the 
immediate cause of his death on October 10, 1997.

2.  There is no competent evidence of a nexus between VA 
medical treatment afforded the veteran and the cause of his 
death.

3.  At the time of his death the veteran was service 
connected for the following disabilities: residuals of right 
leg burns, of right foot and left buttock war wounds, and of 
a scar on his right hand.

4.  There is no competent medical evidence linking the 
veteran's urosepsis with his period of active service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to DIC benefits under 
38 U.S.C.A. § 1151 is not well grounded. 38 U.S.C.A. §§ 1151, 
5107 (West 1981).

2.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1981).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's Certificate of Death discloses that he died at 
a VA medical center (VAMC) on October 10, 1997.  The 
certificate lists urosepsis as the immediate cause of death 
and dementia as an other significant condition contributing 
to death but not resulting in the underlying cause.

The appellant contends in essence that the veteran's death 
resulted from negligent in-patient care at a VA nursing home.  
She asserts that the VA's lack of adequate attention to the 
veteran was responsible for his falling and fracturing a hip 
from which medical complications followed including the 
urosepsis which was the immediate cause of the veteran's 
death.

The initial inquiry before the Board is whether the appellant 
has submitted a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

A.  DIC benefits under 38 U.S.C.A. § 1151

A claimant may be entitled to disability compensation for a 
veteran's additional disability or death resulting from VA 
medical care or from training and rehabilitation just as if 
the disability or death were service connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.358, 3.800 (1998).  Only a 
"qualifying" additional disability or death is compensable 
under these provisions.  38 U.S.C.A. § 1151.  For claims 
filed after October 1, 1997, including the instant claim, a 
qualifying additional disability or death must be the result 
of VA culpability, or from an unforeseeable event.  Id.  
Additional disability or death caused by the veteran's own 
willful misconduct is not compensable.  Id.; 38 C.F.R. § 
3.800.  Determination of "additional" disability in each 
case requires a comparison of the veteran's condition prior 
to and following the injury or disease upon which the claim 
is based.  38 C.F.R. § 3.358(b).  A level of disability 
consistent with the natural progress of the injury or disease 
for which the veteran was hospitalized or treatment was 
authorized does not constitute additional disability entitled 
to compensation.  Id.  Notwithstanding a finding of 
additional disability, there is no entitlement to 
compensation unless the additional disability is shown to 
have been caused by a VA act or omission and is not merely 
coincident with it.  38 C.F.R. § 3.358(c).

A VA nursing home incident report from May 1997 states that 
after an apparent fall in his room the veteran was found on 
the floor reporting pain upon right leg movement.  The report 
noted that because veteran had walked with an unsteady gait 
at the time of his admission, he was instructed to use the 
call light for help.  However, he may not have understood the 
instruction because of his Alzheimer's dementia.  A doctor 
subsequently ordered safety restraints for the veteran who 
was transferred to a VA hospital for treatment when x-ray 
examination revealed a right hip fracture.  A VA hospital 
discharge summary from July 1997 stated that the veteran 
underwent a right hip arthroplasty in May 1997.  Following 
surgery the veteran was diagnosed with status post-right hip 
arthroplasty, status post-colonic obstruction, Alzheimer's 
dementia, improving malnutrition, and a urinary tract 
infection.

In May and August 1998 written statements the appellant 
forcefully argued that VA negligence must have been 
responsible for the veteran's fall and resulting hip 
fracture.  She insisted that had the VA staff not left the 
veteran unattended he would not have fallen thereby causing 
additional disabilities, including urosepsis.  She stated 
that at the time of his nursing home admission the veteran 
was ambulatory and able to use the bathroom unassisted, had 
no urinary, bladder or kidney disorders, and was in adequate 
health except for Alzheimer's disease that "required the 
constant presence of a caretaker."  The gist of her position 
is that the fact of the veteran's fall, and his having 
contracted disorders following the fall, one of which caused 
his death, is sufficient on its face to demonstrate VA 
culpability and to entitle her to benefits under § 1151.

The Board disagrees.  In this case, the determination of 
whether the claim is well-grounded turns upon the question of 
whether the appellant presents adequate evidence of a 
qualifying additional injury or death.  Even if, for the 
purposes of this decision, the Board accepts the appellant's 
contention that the veteran's fall set in motion a chain of 
events ultimately leading to his death, she presents no 
evidence beyond her own opinion that the veteran's fall was 
the result of VA culpability.  The Board finds appellant's 
opinion, however sincere, to be insufficient to well ground 
her claim absent additional verifiable evidence.  VA medical 
records documenting treatment provided to the veteran in his 
final months of life, from May to October 1997, provide no 
such evidence.  No other evidence associated with the claims 
file suggests VA culpability.  Therefore, the Board is 
constrained to conclude that appellant has not presented a 
plausible or verifiable basis for finding VA culpability and 
that her claim is, therefore, not well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. at 611.


B.  Cause of the veteran's death

A claimant is entitled to service connection for cause of a 
veteran's death if a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
death.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 
(1998).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  In a case such as this, where 
the determinative issue is one involving medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded. See Epps, 
126 F.3d at 1468.

At the time of the veteran's death he was service connected 
for residuals of right leg burns, right foot and left buttock 
war wounds, and a scar on his right hand.  Also at the time 
of his death the VAMC had diagnosed the veteran with 
urosepsis, dementia and atrial fibrillation.  About one month 
prior to the veteran's death he was also diagnosed with 
congestive heart failure with pleural effusions, possible 
pneumonia and history of a right hip fracture.

The question of whether the veteran's death was caused, 
hastened, or substantially and materially contributed to by a 
service connected disability can be resolved only by a person 
competent to make medical judgments.  But beyond the 
appellant's own statements, there is no competent medical 
evidence linking the veteran's cause of death to his service 
connected disorders or to his period of active service.  
Because at all times relevant to this appeal the appellant 
has been a lay person with no medical training or expertise, 
her statements alone cannot constitute competent evidence of 
the cause of the veteran's death.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  Therefore, the 
Board finds that appellant has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim for service 
connection for the cause of the veteran's death is well 
grounded.  Accordingly, her claim must be denied.

Since the appellant has failed to meet her initial burden of 
submitting evidence of well-grounded claims for service 
connection the VA is under no duty to assist her in 
developing the facts pertinent to her claims.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the appellant's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That notwithstanding, 
the Board views its discussion as sufficient to inform the 
appellant of the elements necessary to well ground her claims 
and an explanation as to why her current attempts fail.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 and for service 
connection for the cause of the veteran's death is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

